Fourth Court of Appeals
                                        San Antonio, Texas
                                                 August 2, 2013

                                             No. 04-13-00515-CV

                                    IN RE GENERAL MOTORS, LLC

                                       Original Mandamus Proceeding 1

                                                    ORDER

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

        On August 1, 2013, relator filed a petition for writ of mandamus and an emergency motion for
temporary relief. This court is of the opinion that a serious question concerning the mandamus relief
sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties
in interest may file a response to the petition for writ of mandamus in this court no later than
August 16, 2013. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency relief is GRANTED IN PART. Plaintiffs are permitted to view
the specific trade secret information at issue in relator’s petition according to the terms set forth in the
July 30, 2013 letter from GM’s counsel, but are prohibited from taking actual possession of said
discovery pending final resolution of the petition filed in this court.

           It is so ORDERED on August 2, 2013.                                          PER CURIAM




           ATTESTED TO: _____________________________
                          Keith E. Hottle
                          Clerk of Court




         1
           This proceeding arises out of Cause No. 7478, styled Martha Elvia Bolaños, Individually and on Behalf of
the Estate of Elias Bolaños, Sr., deceased; Edlin Bolaños; and Elias Bolaños, Jr. v. General Motors Company;
General Motors, LLC; Basic Energy Services, Inc.; TMP Companies, Inc., d/b/a TMP Truck & Trailers, L.P.; and
Esequiel Rodriguez, pending in the 49th Judicial District Court, Zapata County, Texas, the Honorable Jose A. Lopez
presiding.